I wish to begin by congratulating my 
colleague Mr. Stoyan Ganev on his election to the high office of President of 
the General Assembly. He can rest assured that the delegation of Finland will 
render him its full support in his challenging task. 
On behalf of my Government I wish also to extend a warm welcome to the 13 
new Members amongst us. Their participation in the work of the United Nations 
will further strengthen the Organization. 
Since the beginning of this year the United Nations has had a new 
Secretary-General. Faced with many difficult challenges, 
Mr. Boutros Boutros-Ghali has already shown, in word and in deed, that he is 
firmly in charge. We wish him all success in his work. 

The United Nations Charter was drafted under dramatic circumstances 
during the final stages of the Second World War. After two world wars, the 
United Nations was given the responsibility for maintaining peace and security 
for future generations. Now, decades later, the Organization also faces a 
multitude of other major challenges: those of development, protection of the 
environment and promotion of democracy and human rights. Courageous and 
visionary leadership is now called for to create a new United Nations for a 
new international era. 
The Security Council demonstrated such leadership at its historic summit 
meeting held in January. After decades of cold war, the summit set new 
priorities for the United Nations in the promotion of peace and security 
worldwide, and provided guidelines for a more active United Nations 
involvement in the maintenance of peace. 
In response to the initiative taken by the Security Council summit the 
Secretary-General has submitted an excellent report under the title "An Agenda 
for Peace". In it he has innovatively addressed the question of how the full 
potential of the United Nations can be most effectively used in the service of 
peace and international security. The report is a comprehensive effort by the 
Secretary-General to relate preventive diplomacy, peace-making and 
peace-keeping, as well as peace-building, to the changing political and 
security requirements of the world today. 

I am especially pleased to note that the Secretary-General's thinking and 
many of his recommendations are well in line with what Finland, often together 
with the other Nordic countries, has itself long advocated. 
As expressed so clearly in the Secretary-General's report, it is not 
sufficient that the United Nations should succeed in putting an end to 
conflicts. The best way to deal with conflicts is to prevent them. This is a 
complicated but vital task, where the capacity of the United Nations should be 
considerably strengthened. 
Different methods could come into question, depending on the specific 
circumstances of each case. But the necessary basis for any prevention is 
continuous information-gathering and monitoring exercised both by the 
Secretary-General and by the Security Council. Early deployment of monitors 
or peace-keepers should be considered whenever necessary for effective 
prevention. 
May I add that we are also grateful to the Secretary-General for the 
innovative treatment of post-conflict, comprehensive peace-building in his 
report. 
When the capacity of the United Nations to keep peace and prevent 
conflicts has been stretched to its limit, it is natural that other 
means should be taken under consideration. Here regional organizations and 
agencies can play a significant role. The Secretary-General's repeated calls 
for closer cooperation and coordination between the United Nations and 
regional organizations are well-founded. 
At its Helsinki Summit in July, the Conference on Security and 
Cooperation in Europe (CSCE) responded constructively. CSCE has strengthened 
its capacity for conflict management and peace-keeping. 
We also support the Secretary-General's idea of periodic consultations 
between the United Nations and regional arrangements on confidence-building 
measures. 
The tragic situation in former Yugoslavia shows clearly how a complex 
problem requires an innovative approach. Under the joint leadership of the 
United Nations and the European Community, the Conference, with its six 
working groups, is seeking solutions to the multitude of political, ethnic, 
humanitarian and other problems in the territory of the former Yugoslavia. 
CSCE is also actively engaged in supporting the settlement of the conflict. 
 
In this context, let me say that Finland supports the Security Council 
recommendation to the General Assembly that the Federal Republic of Yugoslavia 
should apply for membership in the United Nations and should not participate 
in the work of the General Assembly in the meantime. 
While regional organizations should play a greater role in dealing with 
threats to security in their respective regions, the United Nations, through 
its Security Council, retains, of course, its unique and primary role and 
special instruments in maintaining international peace and security. 
The Secretary-General reminds us of the most potent instrument available 
to the Security Council, Article 42 of the Charter. We agree with him that 
the last-resort option of taking military action is essential to the 
credibility of the United Nations as a guarantor of international security. 
While not underestimating the problems involved, we believe that the Security 
Council and all Members of the Organization should seriously consider the 
proposals of the Secretary-General concerning peace-enforcement units, as well 
as the negotiation of agreements in accordance with Article 43 of the Charter. 
Proliferation of all weapons of mass destruction constitutes a major 
threat to international peace and security. International norms of 
non-proliferation should be strengthened through universal and credible 
adherence to them. 
Finland welcomes the recently concluded chemical-weapons convention. It 
is a vital and long-awaited part of the international non-proliferation regime 
and should attract as many original signatories as possible. Finland, for its 
part, will be among the first States to sign and ratify the convention. 
Unrestrained accumulation of conventional arms can lead to regional 
instability. It is therefore essential that especially the major 

arms-exporting countries should exercise restraint individually and 
collectively. It is also necessary that all relevant transfers should be 
fully reported to the United Nations Register of Conventional Arms. 
The Security Council summit represented a firm recommitment to the 
purposes and principles of the Charter of the United Nations. The 
Secretary-General, for his part, has seized the momentum and turned this new 
commitment into a programme for concrete action. In the promotion of peace 
and security, this is indeed the beginning of a new era in the history of the 
United Nations. 
On the same positive note, I should like to turn to another summit, the 
Earth Summit, held at Rio de Janeiro. Alongside the task of maintaining peace 
and security, a new equally courageous and visionary leadership is called for 
on sustainable development. At Rio a remarkable number of Heads of State and 
Government responded to that call and drew guidelines for world-wide 
sustainable development. Although our expectations could not all be 
fulfilled, the Earth Summit showed that the United Nations and the 
international community can achieve remarkable results when minds meet. 
Yet Rio was only the beginning of a long process towards sustainable 
development. In that process, a fundamental change is needed first and 
foremost in attitudes a change in our own life-styles. And we need a strong 
political will to direct that change. A sustainable future can be brought 
about only by putting the treaties agreed upon at Rio into force and by 
translating the principles of the Declaration and Agenda 21 into action. In 
this the Commission on Sustainable Development will have an essential role to 
play. 
 
The conventions signed at Rio are just an initial core for a 
comprehensive legal framework, which should guide mankind in the right 
direction. What we do need is a full set of internationally binding 
agreements which redirects production and consumption patterns in each and 
every country. We also need effective conventions covering natural 
resources. Here instruments on desertification and sustainable forestry are 
the most urgent ones. 
The future of mankind requires sustainable development, management and 
conservation of forests of all types of forests everywhere. Forests have 
both an important national dimension and an important global dimension. 
Forests are a valuable national resource which must be utilized for the 
benefit of the local population. Sustainable forestry is also economically 
beneficial. While the sovereignty of nations over their forest resources 
should be respected, that sovereignty should not be misused. 
Finland, for its part, is prepared to participate actively in launching 
the negotiations on the global forest convention on the basis of the forest 
principles agreed upon at Rio. Here we have to build a better understanding 
of the need for such an international instrument. We also have to build 
mutual confidence founded on the unique role of forests in the global 
ecosystem. 
To implement what was agreed at Rio is a tall order for any country, and 
particularly for developing countries. Many of them will need the assistance 
of the international community and the United Nations. New and additional 
resources required by developing countries must be provided in a timely 
manner. That is a heavy task for the donor community, as it has to shoulder 
the responsibility of also assisting the new democracies in transition. 

The results of the Earth Summit do indeed underline the unique and 
indispensable role of the United Nations in promoting development. They will 
have a crucial impact on the entire economic and social sector of the United 
Nations and on the work of the Economic and Social Council. Development 
deserves the same priority and attention as peace and security. 
Development is not only economic and social progress; it is also 
promotion of democracy and human rights. No longer do questions of violations 
of human rights belong exclusively to the sovereign domain of States. On the 
contrary, respect for human rights and democracy is an integral part of 
international relations. It is therefore one of the main responsibilities of 
the United Nations to see to it that they are respected world wide. 
The Economic and Social Council is the principal organ of the United 
Nations for development. It is important and urgently necessary that the 
Economic and Social Council be strengthened so that it can gain the true 
leadership role for sustainable development and promotion of human rights and 
democracy. 
The demands put on the United Nations today are unprecedented. New 
challenges have to be met and financed. Finland shares the 
Secretary-General's concerns regarding the Organization's ability to function 
in the present financial crisis. We are therefore willing to consider 
constructively any of his proposals. Finland is particularly anxious to see 
the General Assembly take the first step recommended by the Secretary-General: 
the establishment of a peace-keeping reserve fund to meet the initial expenses 
of peace-keeping operations pending receipt of assessed contributions. The 
Nordic countries have long advocated this step. With the recent expansion of 
operations, the need for such a fund is acute. 

It is not in keeping with the honour, interests or legal obligations of 
the Member States for the United Nations to exist in "its present mendicancy", 
to use the words of the Secretary-General. For members of any club, paying 
dues is <¬ª duty, not an option. While exceptional measures may be needed to 
guarantee the uninterrupted functioning of the United Nations in the present 
crisis, the overall funding of the Organization must be built on the 
collective responsibility of the entire membership. We have a common interest 
to invest in improved security and development towards a more prosperous and 
democratic world. 
The United Nations Charter remains fully valid today as regards the 
maintenance of international peace and security and, by and large, also as 
regards the promotion of international cooperation in the economic, social, 
and human rights sectors. In facing the new challenges, especially in the 
promotion of sustainable development and democracy, the primary issue is how 
we can best build on the Charter and even amend it, where necessary. 
As it approaches the end of the second millennium, humanity is faced with 
formidable challenges. Meeting them will not be easy; I have no illusions 
about that. Yet the United Nations now has a. better chance than ever to use 
its full potential and show leadership for the sake of a better future. 
